Plaintiff in error, H.A. Todd, Jr., was convicted in the county court of Canadian county of the crime of unlawfully selling intoxicating liquor, and was on the 31st day of July, 1909, sentenced to be confined in the county jail for a term of sixty days and pay a fine of two hundred dollars. From which judgment he appealed by filing in this court on September 29, 1909, his petition in error with case-made attached. No briefs have been filed and we are not advised as to what plaintiff in error relies upon for a reversal of said judgment. Counsel for the state has filed a motion to dismiss or affirm for want of prosecution. We have examined the record and no error is apparent. The motion to affirm is allowed and the judgment of the lower court is hereby affirmed. The clerk of this court will issue mandate to the county court of Canadian county, directing said county court to cause the judgment and sentenced to be enforced. *Page 698